Citation Nr: 1431483	
Decision Date: 07/14/14    Archive Date: 07/22/14

DOCKET NO.  09-43 085	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a dental disorder for treatment purposes.

2.  Entitlement to service connection for a respiratory disorder to include as secondary to service-connected gastroesophageal reflux disease (GERD).

3.  Entitlement to service connection for sleep apnea to include as secondary to service-connected GERD.

4.  Entitlement to service connection for Gulf War Syndrome.

5.  Entitlement to a rating in excess of 10 percent for laryngeal papillomas.

6. Whether the reduction from 60 percent to 30 percent for the service-connected GERD was proper.

7.  Entitlement to a rating in excess of 60 percent for GERD.




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The Veteran served on active duty from November 1969 to November 1971, and from October 1979 to July 1991.  This included service in Southwest Asia. 

This matter comes before the Board of Veterans' Appeals (the Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

In April 2011, the Veteran and his spouse provided testimony and documentary evidence in support of the Veteran's claims at a hearing at the RO before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing is included in the Veteran's VA claims folder.

In March 2012 the Board issued a decision dismissing the Veteran's claim for service connection for chronic fatigue syndrome.  This decision remanded the remaining issues currently on appeal.

The issue of entitlement to service connection for a dental disorder for treatment purposes are addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's current respiratory complaints are not due to service, and are not caused or aggravated by the Veteran's service-connected GERD.

2.  The Veteran's current sleep apnea disorder is not due to service, and is not caused or aggravated by the Veteran's service-connected GERD.

3.  The Veteran does not currently have any undiagnosed illness or medically unexplained chronic multisymptom illness recognized by VA as related to Persian Gulf service.  The Veteran's complaints regarding his purported Gulf War Syndrome have otherwise been attributed to known clinical diagnoses that have been separately adjudicated by VA.

4.  The Veteran's laryngeal papilloma disorder results in hoarseness and in vocal cord nodules.  It does not result in aphonia, or upper airway obstruction.

5.  The Veteran's 60 percent rating for his GERD disability had been in effect for more than five years when it was reduced to 30 percent effective June 1, 2008.

6.  The reduction of the Veteran's 60 percent rating for GERD was based on a single VA examination and sustained improvement was not demonstrated.

7.  The Veteran has been assigned the maximum schedular rating for GERD under the applicable diagnostic codes.




CONCLUSIONS OF LAW

1.  The criteria for service connection for a respiratory disorder, including as secondary to service-connected disability, have not been met.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2013).

2.  The criteria for service connection for sleep apnea, including as secondary to service-connected disability, have not been met.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2013).

3.  The requirements for service connection for Gulf War Syndrome are not met.  38 U.S.C.A. §§ 1110, 1117, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.317 (2013).

4.  The criteria for a 30 percent rating for status post laryngeal papillomas have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.97, Diagnostic Code 6516 (2013).

5.  The reduction in the rating for GERD from 60 percent to 30 percent was not proper.  38 U.S.C.A. § 5112 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.105, 3.344, 4.114, Diagnostic Code 7346 (2013).

6.  The criteria for a rating in excess of 60 percent for GERD have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.114, Diagnostic Codes 7305, 7346 (2013). 



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA
As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013). 

In June 2007 and March 2012, the RO sent letters to the Veteran which advised him of the VCAA, including the types of evidence and/or information necessary to substantiate his claims and the relative duties upon himself and VA in developing his claims.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Both letters also informed him of how ratings and effective dates are assigned.  The March 2012 letter informed the Veteran of the evidence and/or information necessary to substantiate his claims on a secondary basis.

As to the duty to assist, VA has associated with the claims folder the Veteran's service treatment records (STRs) and his VA medical records.  The Veteran has been provided VA medical examinations.  The Veteran has submitted medical articles and private medical evidence in support of his claims.  The Veteran has provided testimony at a hearing.  During the April 2011 hearing, the undersigned enumerated the issues on appeal.  Information was obtained regarding onset of the Veteran's disabilities and the severity of the Veteran's disabilities.  Information was also obtained regarding any causal link between the claimed disabilities and his active service or a service-connected disability.  The Veteran has not asserted that there was any prejudice with regard to the conduct of the hearing.  As such, the Board finds that, consistent with Bryant v. Shinseki, 23 Vet. App. 488 (2010), the duties set forth in 38 C.F.R. 3.103(c)(2) were met.  The Veteran has been accorded ample opportunity to present evidence and argument in support of the appeal and he has done so. 

In March 2012, the Board remanded the Veteran's claim for further development to specifically include obtaining updated VA treatment records and VA medical examinations.  The Board has reviewed the development conducted by the RO and finds that it has satisfied the Board's remand orders.  The Veteran's updated VA treatment records were obtained and the Veteran was provided appropriate VA medical examinations.  The Board also notes that pursuant to the March 2012 Board remand the Veteran was provided the March 2012 VCAA letter that informed the Veteran of the evidence and/or information necessary to substantiate his claims on a secondary basis.  Furthermore, a January 2013 supplemental statement of the case evaluated the Veteran's service connection claims and explained why the Veteran was not entitled to service connection for a respiratory disorder or for sleep apnea on a secondary basis.  Thus, there has been substantial compliance with the Board's remand order. 

In sum, the Board is satisfied that the originating agency properly processed the Veteran's claims after providing the required notice and that any procedural errors in the development and consideration of the claims by the originating agency were insignificant and non-prejudicial to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

II.  Legal Criteria for Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for a present disability, a claimant must demonstrate "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004). 

Service connection may be established for disability which is proximately due to or the result of a service-connected disability, or for any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progression of the nonservice-connected disease.  38 C.F.R. § 3.310.

However, VA will not concede a nonservice-connected aggravation unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of evidence establishing the current level of severity of the nonservice-connected disease.  See 38 C.F.R. § 3.310(a), (b).  

Service connection may also be established for a chronic disability resulting from an undiagnosed illness that became manifest either during active service in the Southwest Asia theater of operations during the Persian Gulf War or to a degree of 10 percent or more not later than December 31, 2016.  See 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.

For purposes of 38 C.F.R. § 3.317, there are three types of qualifying chronic disabilities: (1) an undiagnosed illness; (2) a medically unexplained chronic multisymptom illness; and (3) a diagnosed illness that the Secretary determines in regulations prescribed under 38 U.S.C.A. § 1117(d) warrants a presumption of service-connection.

An undiagnosed illness is defined as a condition that by history, physical examination and laboratory tests cannot be attributed to a known clinical diagnosis. In the case of claims based on undiagnosed illness under 38 U.S.C.A. § 1117; 38 C.F.R. § 3.117, unlike those for "direct service connection," there is no requirement that there be competent evidence of a nexus between the claimed illness and service.  Gutierrez  v. Principi, 19 Vet. App. 1, 8-9 (2004).  Further, lay persons are competent to report objective signs of illness.  Id.  

Medically unexplained chronic multisymptom illnesses are defined by a cluster of signs or symptoms, and are currently limited to chronic fatigue syndrome, fibromyalgia, and irritable bowel syndrome (IBS), as the Secretary has not determined that any other conditions meet the criteria for a medically unexplained chronic multi symptom illness.  Chronic multisymptom illnesses of partially understood etiology and pathophysiology, such as diabetes and multiple sclerosis, will not be considered medically unexplained.  38 C.F.R. § 3.317(a)(2).

38 C.F.R. § 3.317 also allows for service connection on a presumptive basis for certain enumerated infectious diseases to allow for presumptive service connection for nine infectious diseases.  As none of the enumerated diseases are at issue in this case, the Board has omitted listing the diseases or discussing them.  See 38 C.F.R. § 3.317(c).

Section 3.317 explicitly acknowledges that a claimant's "signs or symptoms" need not be shown by medical evidence; however, the regulation does specifically require some "objective indications" of disability.  See 38 C.F.R. § 3.317(a).  "Objective indications of chronic disability" include both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  38 C.F.R. § 3.317(a)(3).  Signs or symptoms that may be manifestations of undiagnosed illness include, but are not limited to, the following: (1) fatigue; (2) signs or symptoms involving skin; (3) headache; (4) muscle pain; (5) joint pain; (6) neurologic signs or symptoms; (7) neuropsychological signs or symptoms; (8) signs or symptoms involving the respiratory system (upper or lower); (9) sleep disturbances; (10) gastrointestinal signs or symptoms; (11) cardiovascular signs or symptoms; (12) abnormal weight loss; and (13) menstrual disorders.  38 C.F.R. § 3.317(b).

For purposes of section 3.317, disabilities that have existed for six months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a six-month period will be considered chronic.  The six-month period of chronicity will be measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest.  38 C.F.R. § 3.317(a)(4).

Lastly, compensation shall not be paid under section 3.317 if there is affirmative evidence that an undiagnosed illness was not incurred during active military service in the Southwest Asia theater of operations during the Persian Gulf War; if there is affirmative evidence that an undiagnosed illness was caused by a supervening condition or event that occurred between the Veteran's most recent departure from active duty in the Southwest Asia theater of operations during the Persian Gulf War and the onset of the illness; or if there is affirmative evidence that the illness is the result of the Veteran's own willful misconduct or the abuse of alcohol or drugs.  38 C.F.R. § 3.317(c).

The Veteran's military records document that he served in Southwest Asia during the Persian Gulf War.  Therefore, the above-described provisions possibly apply to this case.

In cases where a Veteran applies for service connection under 38 C.F.R. § 3.317 but is found to have a disability attributable to a known diagnosis, further consideration under the direct service connection provisions of 38 U.S.C.A. §§ 1110 and 1131 is warranted.  See Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994) (specifically addressing claims based on ionizing radiation exposure). Thus, the presumption is not the sole method for showing causation.  However, as noted above, where the issue involves a question of medical diagnosis or causation, as presented here, a claimant must establish the existence of a disability and a connection between the Veteran's service and the disability.

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  See Degmetich v. Brown, 104 F. 3d 1328 (1997).

To be present as a current disability, the claimed condition must be present at the time of the claim for benefits, as opposed to sometime in the distant past.  Gilpin v. West, 155 F. 3d 1353 (Fed. Cir. 1998).  The Gilpin requirement that there be a current disability is satisfied when the disability is shown at the time of the claim or during the pendency of the claim, even though the disability subsequently resolves.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).



III.  Respiratory Disorder Claim

The Veteran's claim for service connection for a respiratory disorder was received in May 2007.  At the April 2011 hearing the Veteran testified that he has had asthma and pulmonary complications ever since service.  He also asserted that his current respiratory problems are caused/aggravated by his service-connected GERD. 

The STR do not reveal that the Veteran developed any chronic respiratory disorder during service.  On his April 1991 report of medical history for discharge from service the Veteran denied ever having had asthma and the physical examination was normal with respect to the lungs.  

The post service records do not indicate that the Veteran has a chronic respiratory disorder due to service.  The records reveal that the Veteran has a granuloma of the left lung, but do not indicate that the Veteran has any current disability resulting from the granuloma.  VA treatment records in November 2000 indicate that the Veteran experienced dyspnea due to laryngeal papillomas, but there has been no indication of any continuing airway obstruction following the removal of the papillomas in November 2000.  Although there are VA treatment records in 2007 that state mild asthma or history of asthma, there are many more VA treatment records which indicate that the Veteran did not have asthma.  Pulmonary function tests (PFTs) in November 2003 and February 2008 were normal.  They did not show asthma or any other pulmonary disability.

On VA respiratory examination in May 2012, the Veteran reported shortness of breath when he walks 200 feet.  He reported that he stopped smoking in the 1990s.  He denied a history of asthma, pneumonia, or a diagnosis of COPD.  The examiner did not find the Veteran to have asthma, emphysema, COPD, constrictive bronchiolitis, or interstitial lung disease.  PFTs were consistent with mild restrictive ventilatory dysfunction (RVD).  The VA examiner opined that the Veteran's current mild extrinsic RVD was not caused, or aggravated, by the service-connected GERD.  He also opined that it is not an undiagnosed illness and is not related to a medically unexplained chronic multisymptom illness.  The examiner noted that the Veteran has no intrinsic pulmonary disease per PFT, but the test shows that the Veteran has difficulty taking deep inspiration because of obesity.  He noted that the Veteran has central obesity which restricts his diaphragmatic expansion.  

The Board has considered the medical articles submitted by the Veteran in May 2007 which state that GERD may cause pulmonary manifestations such as chronic cough and asthma.  The Board finds that the private medical articles submitted by the Veteran's representative are of no probative value to the Veteran's claim for service connection for a respiratory disorder.  The Board notes that the articles provide no information as to whether, in the Veteran's case, there is a current respiratory disability which is related to service or secondary to a service-connected disability.  

As noted previously, the Veteran's symptoms have been variously diagnosed.  In this case the most probative evidence consists of the post service VA pulmonary function tests and the April 2012 opinion of the VA examiner who examined the Veteran and reviewed the Veteran's medical history.  These records indicate that since the Veteran's claim in May 2007, the Veteran has not had any respiratory problem other than the mild extrinsic RVD, which has been attributed to the Veteran's obesity.  Furthermore, the April 2012 VA examiner opined that the Veteran's mild extrinsic RVD is not caused or aggravated by the Veteran's service-connected GERD.  

The Board has considered the Veteran's lay statements asserting that he has had asthma ever since service and that the asthma is aggravated by his service-connected GERD.  However, the Board finds the Veteran's lay statements are of no probative value.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, whether the Veteran has a current respiratory condition that is a result of service or that is caused or aggravated by the service-connected GERD, such falls outside the realm of common knowledge of a lay person as this is beyond the capability of a lay person to observe.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  Even if the Veteran were competent to provide an etiological opinion, and the Board were to find such competent and credible, the Veteran's statements are still outweighed by the more probative VA medical opinion. 

As shown above, the greater weight of the evidence, and the most probative evidence, clearly shows that the Veteran does not have any current respiratory disorder that is related to service or that is caused by, or aggravated by, the service-connected GERD.  As the preponderance of the evidence is against his claim, service connection for a respiratory disorder, to include as secondary to service-connected GERD, is not warranted.

IV.  Sleep Apnea

The Veteran's claim for service connection for sleep apnea was received in May 2007.  At the April 2011 hearing the Veteran testified that he was first diagnosed with sleep apnea in 2004.  He asserted that his sleep apnea developed as a result of Gulf War Syndrome or that it is caused/aggravated by his service-connected GERD. 

The STR do not reveal any reference to sleep apnea.  The STRs do show trouble sleeping due to depression or anxiety.  On his April 1991 report of medical history for discharge from service the Veteran denied trouble sleeping.  

The post service records reveal that the Veteran did not develop sleep apnea until many years after discharge from service.  The VA treatment records show that the Veteran has received treatment for sleep apnea since December 2003.  The Board further notes that the Veteran does not assert that he developed sleep apnea during service or for many years after discharge from service.  

On VA sleep apnea examination in May 2012, the Veteran reported that he was diagnosed with sleep apnea in 2004.  The VA examiner opined that the Veteran's sleep apnea is not caused by the Veteran's active duty service.  The examiner also opined that the Veteran's sleep apnea is not caused by, and is not aggravated by, GERD.  The examiner noted that although sleep apnea and GERD can display similar symptoms, the etiology and pathophysiological pathway are not the same or even similar.  He noted that according to the medical literature, although GERD symptoms can improve as sleep apnea is treated, there is no substantiation to support that GERD is causally related to the onset of sleep apnea or to aggravate sleep apnea.  He went on to note that the Veteran has a large neck size, and very large abdominal girth, which are the highest risk factors for sleep apnea.  He also opined that sleep apnea is not an undiagnosed illness and is not related to a medically unexplained chronic multisymptom illness.  

The Board has considered the various medical articles submitted by the Veteran in May 2007 which discuss GERD and sleep apnea.  The Board finds that the private medical articles submitted by the Veteran are of no probative value to the Veteran's claim for service connection for sleep apnea.  A review of these articles indicates that there is a possible relationship between sleep apnea and GERD.  Furthermore, one of these articles, a February 2004 article from the Calicut Medical Journal, notes that whether there is a relationship between sleep apnea and GERD is controversial.  Medical opinions that are equivocal in nature or expressed in speculative language do not provide the degree of certainty required for medical nexus evidence.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993).

The Board notes that the Veteran's sleep problem is attributed to a known clinical diagnosis, sleep apnea.  As such, the Veteran's sleep apnea is explained, and is not "undiagnosed" or "medically unexplained" for purposes of applying the Persian Gulf presumption.  38 C.F.R. § 3.317(a)(2)(i) and (ii).  In summary, presumptive service connection under 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317 is not permitted here for his sleep apnea.

In this case the most probative evidence consists of the post service VA treatment records and the April 2012 opinion of the VA examiner who examined the Veteran and reviewed the Veteran's medical history.  These records indicate that the Veteran developed sleep apnea many years after discharge from service and that it is not related to service.  Furthermore, the April 2012 VA examiner opined that the Veteran's sleep apnea is not caused, or aggravated by, the Veteran's service-connected GERD.  

The Board has considered the Veteran's lay statements asserting that his sleep apnea is caused by Gulf War Syndrome or that it is aggravated by his service-connected GERD.  However, the Board finds the Veteran's lay statements are of no probative value.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, whether the Veteran has a sleep apnea disorder that is a result of service or that is caused or aggravated by the service-connected GERD, such falls outside the realm of common knowledge of a lay person as this is beyond the capability of a lay person to observe.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  Even if the Veteran were competent to provide an etiological opinion, and the Board were to find such competent and credible, the Veteran's statements are still outweighed by the more probative VA medical opinion, as the opinion was provided by a physician who reviewed the history and provided an opinion supported by a rationale. 

As shown above, the greater weight of the evidence, and the most probative evidence, clearly shows that the Veteran's sleep apnea developed many years after discharge from service, is not related to service, and is not due to or aggravated by the service-connected GERD.  As the preponderance of the evidence is against his claim, service connection for sleep apnea, to include as secondary to service-connected GERD, is not warranted.

V.  Gulf War Syndrome

The Board notes that there is no such disability known as Gulf War Syndrome. Rather, as noted above, service connection may be granted for a disability due to undiagnosed illness of a Veteran who served in the Southwest Asia Theater of operations during the Persian Gulf War.  The record reflects that the Veteran served in the Southwest Asia Theater of operations during the Persian Gulf War.

On his May 2007 claim the Veteran reported that he had GERD, chronic fatigue syndrome, neuropsychological symptoms, respiratory syndrome, sleep disturbances and gastrointestinal symptoms, all which he asserted were due to his Gulf War service.  The Board notes that the Board dismissed the Veteran's claim for service connection for chronic fatigue syndrome in March 2012.  With regard to GERD (with accompanying gastrointestinal symptoms), and psychiatric disability, the Veteran has already been granted service connection for these disabilities.  With regard to his complaints of respiratory complaints, as noted above, these have been attributed to the Veteran's obesity.  With regard to sleep disturbance, such has been attributed to sleep apnea, a known diagnosis.  Therefore, the Board finds that the Veteran does not currently have any medically unexplained chronic multisymptom illness recognized by VA as related to Persian Gulf service and his diagnosed disorders have been separately adjudicated by VA.

VI.  Laryngeal Papilloma

A May 2002 rating decision granted the Veteran service connection and a 10 percent rating for history of laryngeal papillomas with weakened voice as secondary to the service-connected GERD.  In August 2008 the RO received the Veteran's claim for an increased rating.  The Veteran's laryngeal papilloma disorder is rated by analogy under Diagnostic Code 6516, the code for chronic laryngitis, which provides for a 10 percent rating where there is hoarseness with inflammation of cords or mucous membrane.  A 30 percent rating is warranted where there is hoarseness with thickening or nodules of cords, polyps, submucous infiltration, or pre-malignant changes on biopsy.  38 C.F.R. § 4.97.

The Veteran and his wife testified in April 2011 that the Veteran has trouble speaking and that he sometimes loses his voice.  His wife reported that the Veteran used a special telephone and stated that there was discussion of having the Veteran use an artificial voice box.  

On VA examination in August 2007 it was noted that the Veteran had most recently undergone surgery in the Spring of 2007.  The Veteran stated that he found no subjective improvement after the surgery.  Examination of the larynx showed an attempt occasionally for false fold hyperfunction.  The Veteran had bilateral arytenoid and intra-arytenoid edema.  The impression was papillomas of the vocal cords status post treatment and laryngopharyngeal reflux as well as hoarseness.  The examiner opined that the severity was of moderate degree.  

A December 2007 VA speech pathology record notes that the Veteran had severe dysphonia characterized by rough, harsh vocal quality.  The examiner noted increased irritation and gross stiffness of true vocal folds, impacting vocal quality.  

VA treatment records in July 2012 indicate that the Veteran had muscle tension dysphonia as well as vocal fold nodules.

A December 2012 VA ENT note states that the Veteran had minimal polypoid changes over the false vocal fold on the left.  The Veteran had muscle tension dysphonia and vocal fold nodules.  

A January 2013 VA speech pathology note indicates that the Veteran had chronic, moderate to severe dysphonia, status post multiple excisions of papillomas with compensatory muscle tension dysphonia.  He had small vocal fold nodules.  

VA examination in May 2012 revealed the Veteran to have hoarseness due to chronic laryngitis.  The Veteran did not have either complete or incomplete aphonia.  It was noted that the Veteran's last surgical procedure of the papilloma of the larynx was in 2007.  The examiner opined that the Veteran's larynx condition did not impact his ability to work.  

Given the Veteran's complaints of hoarseness, given the development of vocal fold nodules, and given the January 2013 VA notation that the Veteran has moderate to severe dysphonia, the Board finds that the Veteran has met the requirements for a 30 percent rating under DC 6516, which provides for a 30 percent rating when there is hoarseness with nodules of cords.  

The 30 percent rating is the maximum rating under DC 6516.  The Veteran is not entitled to a rating in excess of 30 percent under any other applicable diagnostic criteria.  The Board notes that the May 2012 examination report indicates that the Veteran does not have complete or incomplete aphonia, consequently a higher rating under DC 6519 is not warranted.  The record also does not show that the Veteran has stenosis of the larynx resulting in upper airway obstruction and thus a higher rating under DC 6520 is not warranted.  

In considering the claim for a higher rating, the Board also has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  

The Board notes that the Veteran's complaints of hoarseness is contemplated by the rating schedule.  See Thun v. Peake, 22 Vet. App. 111 (2008).  Additionally, even if the Veteran were to complain of symptoms not considered by the rating criteria, the Veteran's papilloma disability has not resulted in frequent periods of hospitalization or marked interference with employment.  The Board notes that the Veteran has not been hospitalized for his laryngeal disability during the appeal period.  Furthermore, the Board notes that the January 2013 VA examiner opined that the Veteran's larynx condition does not impact the Veteran's employability.  Accordingly, referral for consideration of an extraschedular rating is not warranted.  38 C.F.R. § 3.321(b)(1).

In this case the Veteran has met the criteria for a 30 percent rating, but no higher, during the entire appeal period, consequently increased staged ratings are not warranted.  See Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).

VII. Reduction

The Veteran maintains that the reduction of the 60 percent disability rating to 30 percent, effective from June 1, 2008, for his service-connected GERD, was not proper.

Initially, the Board finds that the RO complied with the procedures of 38 C.F.R. § 3.105, which requires that the Veteran receive appropriate notice of the proposed reduction and the reasons for the proposal, a period of 60 days to submit additional evidence, a period of 30 days to request a predetermination hearing.  See 38 C.F.R. §§ 3.105(e), (i), 3.500(r) (2013).  The evidence does not indicate, nor does the Veteran contend, noncompliance with the aforementioned procedural requirements for rating reductions.  See 38 C.F.R. §§ 3.105(e).  Therefore, the Board will only focus on the propriety of the reduction. 

At the time of the reduction in this case, a 60 percent rating for the Veteran's service-connected hiatal hernia with GERD had been in effect since February 22, 2001, a period of over five years.  Hence the provisions of 38 C.F.R. § 3.44(a) and (b) are for application.

The provisions of 38 C.F.R. § 3.344(a) and (b) provide that where a veteran's schedular rating has been both continuous and stable for five years or more, the rating may be reduced only if the examination upon which the reduction is based is at least as full and complete as the examination used to establish the higher evaluation.  Ratings on account of diseases subject to temporary or episodic improvement such as gastric or duodenal ulcer, will not be reduced on any one examination, except in those instances where all of the evidence of record clearly warrants the conclusion that sustained improvement has been demonstrated.  The rating agency must also take into consideration whether the evidence makes it reasonably certain that the improvement will be maintained under the ordinary conditions of life.  See 38 C.F.R. § 3.344(a).

The Board must determine if the evidence properly supported the reduction.  In order for a reduction in rating to be sustained, it must appear by a preponderance of the evidence that the rating reduction was warranted.  See Brown v. Brown , 5 Vet. App. 413 (1993).

In May 2002, the RO assigned a 60 percent rating for the Veteran's hiatal hernia and GERD disability based on an April 2002 VA examination report that stated that the Veteran's general health was well, that he looked comfortable and that he was in no acute distress.  It was noted that his weight had been stable.  There were no signs of significant anemia.  The examiner noted that the Veteran had a significant history of gastroesophageal reflux status post Nissen, which continued to be causing him significant quality of life problems.  The examiner felt that the Veteran's condition had increased in severity, causing significant problems in his daily life.  

An August 2003 rating decision continued the Veteran's 60 percent rating for hiatal hernia and GERD based on an August 2003 VA medical examination.  The Veteran reported at the examination that he continued to have significant dysphagia for both solids and liquids, and daily epigastric abdominal pain which was worse after intake of food.  He denied hematemesis or melena.  He reported regurgitation reflux of partially chewed food which occurred after most meals.  He noted daily nausea and vomiting which occurred after meals.  He denied a history of anemia.  The Veteran reported weighting 242 pounds after intentionally dieting and exercising to lose weight.  The Veteran reported increasing (worsening) hiatal hernia and GERD.  The examiner stated that the Veteran had severe symptoms and that he was using lansoprazole twice a day, and Zantac at night, for acid suppression.  The Veteran avoided foods which exacerbated his symptomatology and he elevated the head of his bed to reduce symptoms.  The Veteran continued to experience nausea, vomiting, dysphagia, and epigastric pain despite these measures.

A July 2005 VA record notes that the Veteran continued to have indigestion status post Lap Nissen and on Prilosec.  The examiner stated that he would increase the Veteran's medication and that if the Veteran's GERD did not improve with maximal medical management, the Veteran might need to see general surgery to see if the Veteran needed revision of the Nissen, given that he had a history of Barrett's and has continued indigestion and evidence of reflux on flexible laryngoscopy.  

The reduction of the Veteran's hiatal hernia and GERD rating was based on a single VA examination performed in August 2007.  At this examination, the Veteran reported raising the head of his bed and using two medications, without complete resolution of his symptoms.  He described symptoms of daily nausea, but denied vomiting.  He reported trouble swallowing.  He reported frequent daily substernal pain.  He denied heartburn and pyrosis.  He reported regurgitation of partially digested food.  He denied hematemesis and melena.  There were no signs of anemia, weight loss, or malnutrition.  Endoscopy revealed mucosal changes suspicious of short-segment Barrett's esophagus.  Erythematous mucosa was found in the gastric antrum.  

At his April 2011 hearing the Veteran stated that his GERD symptoms had not improved since he had been assigned a 60 percent rating.  He reported that he was taking the maximum amount of medicine to treat it.  The Veteran's spouse reported that the Veteran gets food in his esophagus and he has to remind himself every step of the way to make the food go down.  She noted that sometimes it goes down and sometimes it comes back up.  She said that he vomits on a daily basis and they see bits of blood.  He also sees blood in his stool.  She stated that the Veteran had continuous heartburn and that the Veteran continues to get progressively worse.

The Board notes that the Veteran's GERD disability appears to be subject to temporary or episodic improvement.  Consequently, even though the August 2007 VA examination revealed somewhat less symptoms than the August 2003 VA examination, the Board finds that findings reported on the single VA examination in August 2007 do not indicate that sustained improvement has been shown.  Consequently, the Board finds that the criteria of 38 C.F.R. § 3.344 have not been met for reducing the Veteran's GERD disability rating.  Accordingly, the reduction of the Veteran's disability rating from 60 to 30 percent effective June 1, 2008, was not proper.

VIII.  GERD in Excess of 60 percent

On VA examination in March 2012 the Veteran reported that he felt like he always had something stuck in his throat and has a dry mouth.  He said that he has to remind himself to swallow.  He reported acid reflux and constant pain in his chest.  The Veteran was noted to be taking continuous medication for GERD.  The Veteran reported dysphagia and heartburn.  The examiner noted that the Veteran did not have esophageal stricture, spasm of esophagus or an acquired diverticulum of the esophagus.  

The Board notes that the Veteran's 60 percent rating is the maximum rating under DC 7346.  It is also the maximum rating under DC 7305 the code for duodenal ulcer.  The Board finds that the Veteran's GERD symptoms do not entitle the Veteran to a rating in excess of 60 percent under any applicable diagnostic code.  Although dysphagia was reported, the examiner found that the Veteran does not have a stricture, spasm or diverticula, therefore a separate rating is not warranted pursuant to Codes 7203-7205.  The reported dysphagia is instead contemplated by the currently assigned 60 percent evaluation.  

The schedular rating in this case for the Veteran's service-connected GERD is found to be adequate.  There is no showing that the Veteran's service-connected GERD is so exceptional or unusual a disability picture as to warrant the assignment of any higher evaluation on an extra-schedular basis.  Here, the rating criteria describe or contemplate the severity and symptomatology of the Veteran's disability.  His reported symptoms of heartburn, dysphagia, hematemesis, melena, reflux/regurgitation, and epigastric pain/tenderness, are contemplated in rating criteria under Diagnostic Code 7346.  However, even if the Board were to accept that the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a Veteran's service-connected GERD based on, for instance, the Veteran's dietary changes to combat his symptoms, the Veteran's disability picture due to GERD is not shown by the evidence to result in marked interference with employment and/or frequent periods of hospitalization. 

Therefore, the Board does not find that referral for a determination of whether the Veteran's disability picture requires the assignment of an extra-schedular rating is warranted.  Thun, 22 Vet. App. at 115-16; 38 C.F.R. § 3.321(b)(1). 

Finally, the record does not show, nor has the Veteran contended that he is unemployable as a result of his service-connected laryngeal papillomas or GERD.  Thus, a claim for a total disability rating based on individual unemployability due to service-connected disability (TDIU) need not be discussed further as it is not reasonably raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).



ORDER

Entitlement to service connection for a respiratory disorder, to include as secondary to service-connected GERD, is denied.

Entitlement to service connection for sleep apnea, to include as secondary to service-connected GERD, is denied.

Entitlement to service connection for Gulf War Syndrome is denied.

A 30 percent rating for laryngeal papillomas is granted subject to the law and regulations regarding the award of monetary benefits.

The reduction from 60 percent to 30 percent for the service-connected GERD was not proper and restoration of the 60 percent rating is granted, subject to the law and regulations regarding the award of monetary benefits.

Entitlement to a rating in excess of 60 percent for GERD is denied.


REMAND

Under 38 C.F.R. § 17.161(g) , the Veteran may be entitled to one-time dental treatment for a dental disorder that aggravates his service-connected GERD.  In this case, the Veteran has contended just the opposite.  He asserts that he has dental problems that are caused by his service-connected GERD.  In March 2012 the Board remanded the Veteran's dental treatment claim in order to obtain a medical opinion as to whether it is at least as likely as not that any dental disorder manifested by the Veteran since May 2007, had or is having, a direct and material detrimental effect upon any of the Veteran's service-connected disabilities to include, but not limited to, his GERD disability.  In other words, is a dental condition aggravating (i.e., worsening) a service-connected disability.  Unfortunately the VA dental opinions obtained in April 2012 do not discuss whether the Veteran has a dental condition that aggravates a service-connected disability.  The United States Court of Appeals for Veterans Claims (CAVC) has held that once VA undertakes the effort to obtain a medical opinion, it must obtain an adequate one.  See Barr v. Nicholson, 21 Vet. App. 303 (2011).  Consequently a new VA medical opinion must be obtained.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain a supplemental opinion from the VA examiner who provided the March 2012 dental opinion.  If the examiner is not available, obtain an opinion from another medical professional. 

If the examiner determines that additional examination of the Veteran is necessary to provide a reliable opinion, such examination should be scheduled.  However, the Veteran should not be required to report for another dental examination simply as a matter of course, if it is not found to be necessary. 

The examiner should provide an opinion whether it is at least as likely as not that any dental disorder manifested by the Veteran since May 2007, had or is having, a direct and material detrimental effect upon any of the Veteran's service-connected disabilities to include, but not limited to, his GERD disability.  In other words, is a dental condition aggravating (i.e., worsening) a service-connected disability? 

All opinions expressed by the examiner should be supported by a discussion of the reasons underlying the opinion.

2.  After completion of the foregoing development readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, provide the Veteran and his representative with a supplemental statement of the case and provide a reasonable period for response.  Thereafter, if otherwise in order, the claims folder should be returned to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013). 


______________________________________________
S. S. TOTH 
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


